COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        7677 Group, L.P. v. SMS Financial JDC, L.P., as assignee of
                            Federal Deposit Insurance Corporation, Receiver of First
                            National Bank (Edinburg, Texas)

Appellate case number:      01-21-00376-CV

Trial court case number:    2016-05379

Trial court:                215th District Court of Harris County

       Appellant, 7677 Group, L.P., appellee/cross-appellant, SMS Financial JDC, L.P., as
assignee of Federal Deposit Insurance Corporation, Receiver of First National Bank
(Edinburg, Texas), and cross-appellee Gal Batzri, have filed an agreed motion to abate the
appeal pending the completion of mediation. We grant the motion.
       Accordingly, we abate the appeal. No later than 60 days from the date of this order,
the parties shall file a motion to reinstate and dismiss the appeal, a motion to reinstate and
proceed with the appeal, or a report advising the Court of the status of the proceedings. If
the parties do not respond as directed, the case may be reinstated on the Court’s active
docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: __September 23, 2021___